            Case 1:19-cv-01827-TFH Document 1 Filed 06/21/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                          )
425 Third Street SW, Suite 800                 )
Washington, DC 20024,                          )
                                               )      Civil Action No.
                        Plaintiff,             )
v.                                             )
                                               )
U.S. DEPARTMENT                                )
OF THE TREASURY,                               )
1500 Pennsylvania Avenue, N.W.                 )
Washington, DC 20220,                          )
                                               )
                        Defendant.             )
                                               )

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. (“Plaintiff”) brings this action against Defendant United

States Department of the Treasury (“Defendant”) to compel compliance with the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                             PARTIES

       3.      Plaintiff is a not-for-profit, educational organization incorporated under the laws

of the District of Columbia and headquartered at 425 Third Street SW, Suite 800, Washington,

DC 20024. Plaintiff seeks to promote transparency, integrity, and accountability in government

and fidelity to the rule of law. As part of its mission, Plaintiff regularly requests records from

federal agencies pursuant to FOIA. Plaintiff analyzes the agencies’ responses and disseminates
            Case 1:19-cv-01827-TFH Document 1 Filed 06/21/19 Page 2 of 4



both its findings and the requested records to the American public to inform them about “what

their government is up to.”

       4.      Defendant is an agency of the United States Government headquartered at 1500

Pennsylvania Avenue, N.W., Washington, DC 20220. Defendant has possession, custody, and

control of records to which Plaintiff seeks access.

                                   STATEMENT OF FACTS

       5.      On March 20, 2019, Plaintiff submitted a FOIA request to Defendant, seeking

access to the following records:

               1.      Any and all records concerning, regarding, or relating to
                       the June 4, 2018 meeting between former Wynn Resorts
                       Ltd. CEO Steve Wynn ("Wynn") and Department of the
                       Treasury officials, including but not limited to Daniel
                       Kowalski. Such records include, but are not limited to,
                       letters, emails, text messages, calendar entries, and notes or
                       memos about the meeting.

               2.      Any and all communications between Wynn and
                       Department of the Treasury officials concerning, regarding,
                       or relating to "Opportunity Zone" tax incentives or
                       investments in "Qualified Opportunity Funds" under
                       Section 1400Z-2 of the Internal Revenue Code. Such
                       records include letters, emails, text messages and notes or
                       memos of communications. The time frame of this request
                       is March 1, 2018 to October 31, 2018.

       6.      After an initial dispute about whether Plaintiff adequately described the requested

records, Defendant acknowledged receiving Plaintiff’s request by letter dated May 3, 2019. In

the acknowledgment letter, Defendant advised Plaintiff that the request had been assigned

reference number 2019-03-219 and invoked FOIA’s “unusual circumstances” provision to grant

itself an additional 10 days in which to issue a determination.

       7.      As of the date of this Complaint, Defendant has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt from

                                                -2-
             Case 1:19-cv-01827-TFH Document 1 Filed 06/21/19 Page 3 of 4



production; (ii) notify Plaintiff of the scope of any responsive records Defendant intends to

produce or withhold and the reasons for any withholdings; or (iii) inform Plaintiff that it may

appeal any adequately specific, adverse determination.

                                              COUNT I
                                  Violation of FOIA, 5 U.S.C. § 552

        8.        Plaintiff realleges paragraphs 1 through 7 as if fully stated herein.

        9.        Defendant is in violation of FOIA.

        10.       Plaintiff is being irreparably harmed by reason of Defendant’s violation of FOIA,

and Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply

with FOIA.

        11.       To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to determine whether to comply with Plaintiff’s request within the applicable time limit

provisions of 5 U.S.C. § 552(a)(6). At a minimum, Defendant was required to: (i) gather and

review the requested documents; (ii) determine and communicate to Plaintiff the scope of any

responsive records Defendant intended to produce or withhold and the reasons for any

withholdings; and (iii) inform Plaintiff that it may appeal any adequately specific, adverse

determination. See, e.g., Citizens for Responsibility and Ethics in Washington v. Federal

Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013). Accordingly, Defendant’s

determination was due on about June 17, 2019, including the 10-day extension Defendant

granted itself.

        12.       Because Defendant failed to determine whether to comply with Plaintiff’s request

within the time period required by FOIA, Plaintiff is deemed to have exhausted its administrative

appeal remedies. 5 U.S.C. § 552(a)(6)(C)(i).




                                                   -3-
            Case 1:19-cv-01827-TFH Document 1 Filed 06/21/19 Page 4 of 4



          WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct searches for any and all records responsive to Plaintiff’s FOIA request and demonstrate

that it employed search methods reasonably likely to lead to the discovery of records responsive

to Plaintiff’s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff’s FOIA request; (4) grant Plaintiff an

award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to 5

U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.

Dated: June 21, 2019                                  Respectfully submitted,

                                                      /s/ Paul J. Orfanedes
                                                      Paul J. Orfanedes
                                                      D.C. Bar No. 429716
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street SW, Suite 800
                                                      Washington, DC 20024
                                                      Tel: (202) 646-5172
                                                      Email: porfanedes@judicialwatch.org

                                                      Counsel for Plaintiff




                                                -4-
